DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/9/2022 has been entered.
Applicant’s arguments and claim amendments filed 2/9/2022, regarding the previous claim rejections of claims 1-5, 7, 8, 10-13, and 15 have been considered and are persuasive due to the amendment of the claims.  Therefore, the previous claim rejections of claims 1-5, 7, 8, 10-13 and 15 have been withdrawn.  However, a new ground of rejection is presented.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 4, 8, 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Badding et al. (US 2008/0075984, hereinafter Badding).
Regarding claim 1, Badding discloses a solid oxide fuel cell (solid oxide fuel cell; abstract) comprising: a variable thickness electrolyte layer of yttria-stabilized/doped zirconia in contact between an anode and a cathode (solid electrolyte layer 42 stacked between anode 44 and cathode 46, abstract; Figs. 1A, 2, 8A para. 28-33); and a fuel inlet and a fuel outlet (fuel inlet 51A and fuel outlet 54A; Figs. 1B; para. 98), wherein the variable thickness electrolyte layer is thinner closer to the fuel inlet and thicker closer to the fuel outlet (yttria-stabilized/doped zirconia solid electrolyte layer 42 is thinner at the inlet side 51A than at the outlet side 54B; Figs.1A, 1B and cross sections of 5C, 5D in para. 28-33, 40, and 98), wherein the variable thickness electrolyte layer is spray coated on the anode (para. 37, 47 where the variable thickness electrolyte is formed by spray coating to be sandwiched between the cathode and the anode).
However, Badding does not specifically disclose that the variable thickness electrolyte layer is less than 8um.  Badding does disclose that the variable thickness electrolyte layer can 4-20um thick in para 28.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Claim 1 is considered a product-by-process claim.  The cited prior art teaches all of the positively recited structure of the claimed apparatus or product. The determination of patentability is based upon the apparatus structure itself.  The patentability of a product or apparatus does not depend on its method of production or formation.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113).
Regarding claim 3, Badding discloses the solid oxide fuel cell of claim 1, as shown above, and Badding further discloses wherein the variable thickness electrolyte layer is a yttria-stabilized zirconia, gadolinium doped ceria (yttria-stabilized zirconia variable thickness electrolyte layer in para. 28-31).
Regarding claim 4, Badding discloses the solid oxide fuel cell of claim 1, as shown above, and Badding further discloses wherein the anode is a mixture of a nickel oxide and an yttria-stabilized zirconia or a mixture of a nickel oxide and a gadolinium doped ceria (anode comprises a mixture of nickel oxide and yttrium stabilized zirconia; para. 37, 102).
Regarding claim 8, Badding discloses the solid oxide fuel cell of claim 1, as shown above, and Badding further discloses wherein the difference between the thickest area of the variable thickness electrolyte layer and the thinnest area of the variable thickness electrolyte layer is greater than about 50 um (the difference between the thickness of the solid electrolyte 42 at the inlet end and discharge end may be about 80um; abstract; para. 33).
Regarding claim 10, Badding discloses the solid oxide fuel cell of claim 1, as shown above, but Badding does not specifically disclose wherein the difference between the thickest area of the variable thickness electrolyte layer and the thinnest area of the variable thickness electrolyte layer is from about 5um to about 10um.  Badding does disclose that the difference between the thickness of the solid electrolyte 42 at the inlet end and discharge end (thinnest portion to thickest portion) may be less than 20um; para. 33).  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 13, Badding discloses the solid oxide fuel cell of claim 1, as shown above, and Badding further discloses wherein the solid oxide fuel cell is planar (Badding discloses a planar type fuel cell in Fig. 1A-1C and para. 28-31 where the SOFC assembly is a framed/planar assembly).
Claims 2, 5, 7, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Badding et al. (US 2008/0075984, hereinafter Badding) in view of Seabaugh et al. (US 2003/0027033, hereinafter Seabaugh).
Regarding claim 2, Badding discloses the solid oxide fuel cell of claim 1, as shown above, and but Badding does not specifically discloses wherein the fuel is selected from the group consisting of natural gas, hydrogen, carbon monoxide, syngas, biogas, landfill gas, gasoline, diesel, and combinations thereof.  Seabaugh discloses where SOFCs use hydrogen or natural gas for fuel due to their high efficiency of being converted into energy (para. 3).  Therefore, it would be obvious for one of ordinary skill in the art at the time of filing to use hydrogen or natural gas for fuel in the SOFC of Badding due to their high efficiency of being converted into energy.
Regarding claims 5 and 7, Badding discloses the solid oxide fuel cell of claim 1, as shown above, and Badding further discloses that the cathode can comprise of materials such as lanthanum/strontium composites, cobaltites and ferrites, but Badding fails to disclose wherein the cathode is a mixture of lanthanum strontium cobalt ferrite and gadolinium doped ceria.  However, Seabaugh discloses wherein the cathode is a mixture of lanthanum strontium cobalt ferrite and gadolinium doped ceria (SOFC air electrode may comprise a mixture of lanthanum strontium cobalt ferrite and gadolinium doped ceria; [Seabaugh abstract; para. 12, 49, 52, 82, 92]). It would have been obvious to one of ordinary skill in the art at the time of filing to modify the fuel cell of Badding such that the cathode is a mixture of lanthanum strontium cobalt ferrite and gadolinium doped ceria, as taught by Seabaugh, for the advantages of improving performance, reducing the operating temperature, and allowing efficient operation of solid oxide fuel cells with internal reforming of hydrocarbon fuels (Seabaugh para. 25).
Regarding claim 15, Badding discloses a planar solid oxide fuel cell (Badding discloses a planar type fuel cell in Fig. 1A-1C and para. 28-31 where the SOFC assembly is a framed/planar assembly) comprising: a yttria-stabilized zirconia variable thickness electrolyte layer in contact between an anode, comprising nickel oxide and yttria-stabilized zirconia (para. 37, 102), and a cathode (yttrium stabilized/doped solid electrolyte layer 42 stacked between anode 44 and cathode 46, abstract; Figs. 1A, 2, 8A para. 28-33); and a fuel inlet and a fuel outlet (fuel inlet 51A and fuel outlet 54A; Figs. 1B; para. 98) wherein the yttria-stabilized zirconia variable thickness electrolyte layer in areas closer to the fuel inlet is thinner than in areas closer to the fuel outlet (yttria-stabilized/doped zirconia solid electrolyte layer 42 is thinner at the inlet side 51A than at the outlet side 54B; abstract; Figs.1A, 1B, 5C, 5D para. 28-33, 40, and 98) and wherein the variable thickness electrolyte layer of yttria-stabilized zirconia is spray coated on the anode (para. 37, 47 where the variable thickness electrolyte is formed by spray coating to be sandwiched between the cathode and the anode).
Badding does not specifically disclose wherein the difference between the thickest area of the variable thickness electrolyte layer and the thinnest area of the variable thickness electrolyte layer is greater than 2um.  However, Badding discloses that the difference between the thickness of the solid electrolyte 42 at the inlet end and discharge end may be less than 40um or less than 20um in para. 33.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Badding also does not specifically disclose wherein the yttria-stabilized zirconia variable thickness electrolyte layer in areas closer to the fuel inlet is thinner than in areas closer to the fuel outlet has a thickness between 3-4um.  Badding does disclose that the variable thickness electrolyte layer can 4-20um thick in para 28.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Badding also does not specifically disclose wherein the cathode is a mixture of lanthanum strontium cobalt ferrite and gadolinium doped ceria and that the fuel used is natural gas. However, Seabaugh discloses wherein the cathode is a mixture of lanthanum strontium cobalt ferrite and gadolinium doped ceria (SOFC air electrode may comprise a mixture of lanthanum strontium cobalt ferrite and gadolinium doped ceria; [Seabaugh abstract; para. 12, 49, 52, 82, 92]).  Seabaugh also discloses where SOFCs use natural gas for fuel due to its high efficiency of being converted into energy (para. 3).  It would have been obvious to one of ordinary skill in the art at the time of filing to modify the fuel cell of Badding such that the cathode is a mixture of lanthanum strontium cobalt ferrite and gadolinium doped ceria, as taught by Seabaugh, for the advantages of improving performance, reducing the operating temperature, and allowing efficient operation of solid oxide fuel cells with internal reforming of hydrocarbon fuels (Seabaugh para. 25).  It would also be obvious for one of ordinary skill in the art at the time of filing to use natural gas for fuel in the SOFC of Badding due to its high efficiency of being converted into energy.
Claim 15 is considered a product-by-process claim.  The cited prior art teaches all of the positively recited structure of the claimed apparatus or product. The determination of patentability is based upon the apparatus structure itself.  The patentability of a product or apparatus does not depend on its method of production or formation.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113).
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Badding et al. (US 2008/0075984, hereinafter Badding) in view of Phillips 66 company (US 2015/0099209, hereinafter Phillips).
Regarding claims 11 and 12, Badding discloses the solid oxide fuel cell of claim 1, as shown above, and Badding discloses the variable thickness electrolyte layer (see claim 1 Rejection above). However, Badding fails to disclose wherein the manufacture of the variable thickness electrolyte layer is applied via a spray process, wherein the thicker area of the variable thickness electrolyte layer has a greater number of spray passes than the thinner area of the variable thickness electrolyte layer wherein the number of spray passes range from about 2 to about 50. However, Phillips discloses wherein the manufacture of the electrolyte layer is applied via a spray process (SOFC electrolyte layer is deposited via spraying; abstract; para. 38) wherein the number of spray passes range from about 2 to about 50 (spray passes may be repeated at least 2-20 times; para 36; claims 8 & 12 of Phillips) It would have been obvious to one of ordinary skill in the art at the time of filing to utilize the spraying technique of Phillips to deposit the electrolyte layer of Badding as it is simply a matter of additional passes of the spraying means over the desired area to achieve the desired thickness of the variable thickness of the electrolyte layer.
Furthermore, claims 11 and 12 are considered to be product by process claims.  The cited prior art teaches all of the positively recited structure of the claimed apparatus or product. The determination of patentability is based upon the apparatus structure itself.  The patentability of a product or apparatus does not depend on its method of production or formation.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113).

Response to Arguments
Applicant’s arguments and claim amendments filed 2/9/2022, regarding the previous claim rejections of claims 1-5, 7, 8, 10-13, and 15 have been considered and are persuasive due to the amendment of the claims.  Therefore, the previous claim rejections of claims 1-5, 7, 8, 10-13 and 15 have been withdrawn.  However, a new ground of rejection is presented.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK A CHERNOW whose telephone number is (571)270-7962.  The examiner can normally be reached on Monday-Wednesday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FRANK A CHERNOW/Examiner, Art Unit 1729    

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729